DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 03/30/2020. Claims 1-20 are pending and examined below. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 12-15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200085326 A1 (hereinafter referred to as “Fransen”).
Regarding claim 1, Fransen, a hearing aid, teaches a hearing device (abstract; paragraph [0259]) comprising:
a light source configured to emit light (44; paragraphs [0315]; Figure 1-3);
a photodetector configured to detect the emitted light after interacting with tissue of a subject (42; paragraphs [0315]; Figure 1-3);
a spout (46; paragraphs [0315]; Figure 2);
an audio receiver configured to deliver a sound to the subject through the spout (paragraphs [0016], [0076]-[0080], [0315]-[0319]; Figure 2); and
a dome configured to conform to a shape of a subject's ear canal when the hearing device is in the ear canal (49; paragraphs [0082]-[0085], [0121], [0325]; Figure 2),
wherein the dome absorbs and/or reflects at least part of the emitted light (paragraph [0121]), and
wherein an output of the light source and an input of the photodetector are separated by the dome (paragraphs [0082]-[0085], [0121]).
Regarding claim 2, Fransen teaches wherein the light source comprises at least one light emitting diode (LEDs can be used; paragraph [0012]).
Regarding claim 3, Fransen teaches wherein the light source is configured to emit directional light toward a wall of the ear canal (paragraphs [0017]-[0019], [0261]-[0269]; as shown in Figure 1-3).
Regarding claim 4, Fransen teaches wherein the light source is configured to emit diffuse light within the ear canal (paragraphs [0017]-[0019], [0261]-[0269]; as shown in Figure 1-3).
Regarding claim 5, Fransen teaches wherein the output of the light source is located at the spout and the input of the photodetector is located at the receiver (paragraphs [0082]-[0085], [0121]).
Regarding claim 6, Fransen teaches wherein the output of the light source is located at the receiver and the input of the photodetector is located at the spout (paragraphs [0082]-[0085], [0121]).
Regarding claim 12, Fransen teaches wherein the output of the light source is located at the receiver and the input of the photodetector is located at the spout (paragraphs [0082]-[0085], [0121]), and
wherein the dome is further opaque to ambient light (paragraphs [0082]-[0085], [0121]).
Regarding claim 13, Fransen teaches further comprising:
a shield opaque to wavelengths of ambient and visible light, and configured to shield the photodetector from the wavelengths of ambient and visible light (43; paragraph [0339]).
Regarding claim 14, Fransen teaches wherein in the output of the light source and the input of the photodetector are at least at a 45° angle when viewed in a parasagittal cross-section of the ear canal (paragraphs [0017]-[0019], [0261]-[0269]; as shown in Figure 1-3).
Regarding claim 15, Fransen teaches wherein the angle is acute relative to a posterior wall of the ear canal (paragraphs [0017]-[0019], [0261]-[0269]; as shown in Figure 1-3).
Regarding claim 20, Fransen teaches wherein the dome is configured to contact a tissue of the ear canal and absorbs and/or reflects at least part of the emitted light such that an intensity of the emitted light with a wavelength passing through the dome is smaller than an intensity of the emitted light with the wavelength passing through the tissue (paragraphs [0082]-[0085], [0121]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fransen as applied to claim 1 above, and further in view of US 20210168539 A1 (hereinafter referred to as “Stephenson”).
Regarding claim 7, Fransen fails to teach wherein the spout is transparent to a wavelength of the emitted light.
However, Stephenson, a hearing aid device with biometric sensor, teaches wherein the spout is transparent to a wavelength of the emitted light (paragraph [0093]-[0095]; Figures 23A-C). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fransen, to have a transparent spout, as taught by Stephenson, because doing so may improve the signal to noise ratio (paragraph [0093]; as taught by Stephenson).
Regarding claim 8, Fransen, in view of Stephenson, teaches wherein the spout comprises a light guide connected to the input of the photodetector (paragraphs [0093]-[0095]; Figures 23A-C; as taught by Stephenson).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fransen as applied to claim 1 above, and further in view of US 20210298619 A1 (hereinafter referred to as “Stephenson ‘619”).
Regarding claim 9, Fransen does not explicitly teach wherein the output of the light source is at a discrete location from the light source, the output of the light source being connected to the light source via a light guide.
However, Stephenson ‘619, a biometric sensor, teaches wherein the output of the light source is at a discrete location from the light source, the output of the light source being connected to the light source via a light guide (40; paragraphs [0080]-[0083]; Figure 2b). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fransen, to have a light guide for the light emitter, as taught by Stephenson ‘619, because doing so allows the user to guide the light to a desired position/location.
Regarding claim 10, Fransen does not explicitly teach wherein the input of the photodetector is at a discrete location from the photodetector, the input of the photodetector being connected to the photodetector via a light guide.
However, Stephenson ‘619, a biometric sensor, teaches wherein the input of the photodetector is at a discrete location from the photodetector, the input of the photodetector being connected to the photodetector via a light guide (42; paragraphs [0080]-[0083]; Figure 2b). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fransen, to have a light guide for the photodetector, as taught by Stephenson ‘619, because doing so prevents unwanted light from entering the photodiode.
Regarding claim 11, Fransen teaches wherein the output of the light source is located at the spout and the input of the photodetector is located at the receiver (paragraphs [0082]-[0085], [0121]), but does not explicitly teach 
wherein the output of the light source is at a discrete location from the light source, the output of the light source being connected to the light source via a first light guide,
wherein the input of the photodetector is at a discrete location from the photodetector, the input of the photodetector being connected to the photodetector via a second light guide.
However, Stephenson ‘619, a biometric sensor, teaches wherein the output of the light source is at a discrete location from the light source, the output of the light source being connected to the light source via a first light guide (40; paragraphs [0080]-[0083]; Figure 2b),
wherein the input of the photodetector is at a discrete location from the photodetector, the input of the photodetector being connected to the photodetector via a second light guide (42; paragraphs [0080]-[0083]; Figure 2b). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fransen, to have light guides, as taught by Stephenson ‘619, because doing so allows the user to guide the light to a desired position/location and prevents unwanted light from entering the photodiode.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fransen as applied to claim 1 above, and further in view of US 6556852 B1 (hereinafter referred to as “Schulze”).
Regarding claim 16, Fransen teaches a light emitter and light detector system to detect blood oxygenation, but does not explicitly teach wherein the light source is configured to emit light having a wavelength in the near infrared region.
However, Schulze, an earpiece with sensors to measure physiological parameters, teaches wherein the light source is configured to emit light having a wavelength in the near infrared region (column 5, lines 15-24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fransen, to explicitly use an infrared emitter, as taught by Schulze, because using an infrared emitter allows a user to measure oxygen saturation. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 17, Fransen, in view of Schulze, teaches wherein the wavelength in the near infrared region is a first wavelength and the light source is configured to emit light having a second wavelength of about 660 nm (column 5, lines 15-24; as taught by Schulze).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fransen as applied to claim 1 above, and further in view of “A Wearable Vital Signs Monitor at the Ear for Continuous Heart Rate and Pulse Transit Time Measurements” (hereinafter referred to as “Winokur”).
Regarding claim 18, Fransen teaches a hearing device, but does not explicitly teach wherein the photodetector is a forward biased photodiode, and
wherein the device is configured to determine an intensity of light detected by the photodetector by measuring a time delay between an onset of a forward voltage of the photodetector and an onset of a forward current of the photodetector.
However, Winokur, an optical heart rate sensor, teaches wherein the photodetector is a forward biased photodiode (page 275, left column), and
wherein the device is configured to determine an intensity of light detected by the photodetector by measuring a time delay between an onset of a forward voltage of the photodetector and an onset of a forward current of the photodetector (uses a forward bias; page 275). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fransen, to have a forward biased photodetector, as taught by Winokur, because doing so helps to prevent the bandwidth to being reduced to unacceptable low levels (page 275, left column; as taught by Winokur).
Regarding claim 19, Fransen, in view of Winokur, teaches a light source that is configured to emit light with light intensity (paragraph [0012]), but does not explicitly teach the time delay is at least 200 ns.
However, it would have been obvious to one having ordinary skill in the art at the time the invention effectively filed to the time delay is at least 200 ns, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792